



COURT OF APPEAL FOR ONTARIO

CITATION: El-Kasir v. Kawartha Muslim Religious Association,
    2019 ONCA 487

DATE: 20190612

DOCKET: C66171

MacPherson, Tulloch and Harvison Young JJ.A.

BETWEEN

Fathy El-Kasir

Plaintiff (Appellant)

and

Kawartha Muslim
    Religious Association,

Mr. Shazem Khan, Mohamed
    Elharram,

Magdy Kamar
, and Kenzu Abdella

Defendants
(
Respondent
)

Fathy El-Kasir, in person

Magdy Kamar, in person

Heard: June 12, 2019

On appeal from the judgment of Justice Myrna Lack of the Superior
    Court of Justice, dated October 22, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge made an order striking out the appellants statement of
    claim on two bases: failure to pay outstanding costs orders and failure to show
    a potential cause of action.

[2]

We agree with the motion judges reasons on both of these issues. The
    appeal is dismissed.


